                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF NEW YORK


CHASE WILLIAMS AND WILLIAM
ZHANG, individually and on behalf of all
others similarly situated,

                        Plaintiffs,           Civ. No. 1:20-cv-2809-LAK

             v.                               CLASS ACTION


BLOCK.ONE, BRENDAN BLUMER, and
DANIEL LARIMER,

                        Defendants.


CRYPTO ASSETS OPPORTUNITY FUND
LLC and JOHNNY HONG, Individually and
on behalf of all others similarly situated,

                        Plaintiffs,           Civ. No.: 1:20-cv-3829
             v.
                                              CLASS ACTION
BLOCK.ONE, BRENDAN BLUMER,
DANIEL LARIMER, IAN GRIGG, and
BROCK PIERCE,

                        Defendants.


           [PROPOSED] ORDER GRANTING THE MOTION OF
  THE CRYPTO ASSETS OPPORTUNITY FUND, LLC FOR CONSOLIDATION OF
              CASES, APPOINTMENT OF LEAD PLAINTIFF,
                    AND APPROVAL OF COUNSEL
       Having considered (a) the motion of the Crypto Assets Opportunity Fund, LLC for (i)

consolidation of the two above-captioned cases, (ii) appointment of lead plaintiff pursuant to

Section 21D(a)(3)(B) of the Securities Exchange Act of 1934 (“Exchange Act”), 15 U.S.C. § 78u-

4(a)(3)(B), as amended by the Private Securities Litigation Reform Act of 1934 (the “PSLRA”),

and (ii) approval of its selection of lead counsel Grant & Eisenhofer P.A. and the Bluhm Legal

Clinic of the Northwestern Pritzker School of Law Complex Civil Litigation and Investor

Protection Center as lead counsel for the Class (the “Motion”); (b) the memorandum of law in

support of the Motion; (c) and the Declaration of Daniel L. Berger and attached exhibits in support

of the Motion, it is hereby ORDERED that:

               1. The Motion is GRANTED;

               2. The two above-captioned cases are hereby CONSOLIDATED;

               3. Crypto Assets Opportunity Fund, LLC is hereby APPOINTED as Lead Plaintiff

                   pursuant to Section 21D(a)(3)(B) of the Exchange Act;

               4. The law firm Grant & Eisenhofer P.A. and the Bluhm Legal Clinic of the

                   Northwestern Pritzker School of Law Complex Civil Litigation and Investor

                   Protection Center are hereby APPOINTED as Lead Counsel for the Class; and

       5.      This Order shall also apply to any subsequently filed or transferred securities fraud

actions against Block.One that are consolidated with this Action.



       IT IS SO ORDERED.

       Dated: _______________, 2020          __________________________________
                                                   HON. LEWIS A. KAPLAN
                                             UNITED STATES DISTRICT JUDGE
